Title: From George Washington to Bushrod Washington, 28 July 1797
From: Washington, George
To: Washington, Bushrod



Dear Sir,
Mount Vernon 28th July 1797.

Mr King, our Minister at the Court of London—to whom I sent the Decree of the High Court of Chancery of this State, with a request to have it published according to the direction therein contained “in some Public Paper in the Kingdom of Great Britain for two months successively”—has caused the same to be inserted agreeably thereto in the London Gazette, as may be seen by one herewith enclosed (several of which has been forwarded to me) and wrote to me as follow on the occasion.

“I have had the honor to receive your letter of the 25th of August, and Doctr Nicholl whose advice I have asked has been so obliging as to give me information respecting the manner in which the order of the Court of Chancery should be published—In a day or two I will procure its insertion in the proper News Paper—Some little attention will be requisite to avoid as far as practicable the great expence which commonly attends this kind of publication—The News Paper containing the notification shall be transmitted to you agreeably to your directions.”
I have thought it expedient to make this communication to you that any use you shall adjudge proper may be made of it. Always & sincerely I am—Dear Sir Your Affecte Uncle

Go: Washington

